DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s note
Claims 1-20 are not rejected under prior art(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, 15 recite “…performing a cryptographic hash on the concatenated first and second security key exchange algorithms to generate…”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 3, 11 recite “…concatenating the first and second security key exchange algorithms….”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11095448. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 7, 13, Pat. No. *448 discloses A method to facilitate authentication of a computing device, comprising: receiving a plurality of security key exchange algorithms supported by the computing device for transmission during a secure shell (SSH) clear packet exchange (see claims 1, 8, 15 of current application: receiving a plurality of security key exchange algorithms supported by the computing device for transmission); selecting first and second security key exchange algorithms from the plurality of security key exchange algorithms (see claims 1, 8, 15 of current application: selecting first and second security key exchange algorithms from the plurality of security key exchange algorithms); selecting an order of the first and second security key exchange algorithms (see claims 1, 8, 15 of current application: selecting an order of the first and second security key exchange algorithms); concatenating the first and second security key exchange algorithms in the selected order; and performing a cryptographic hash on the concatenated first and second security key exchange algorithms to generate a hash fingerprint based on the order of the first and second security key exchange algorithms (see claims 1, 8, 15 of current application: performing a cryptographic hash on the concatenated first and second security key exchange algorithms to generated a hash fingerprint based on the order of the first and second security key exchange algorithms).
Claims 2-7, 9-14, 16-20 are rejected as being dependent from independent claims 1, 8, 15, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to facilitating identification, authentication, authorization and accounting of a computing device.

Clark et al (Pub. No. US 2019/0109848); “Methods for Internet Communication Security”;
-Teaches each data packet passed through the network tunnel may contain a message authentication code, comprising a hashed value for a portion of the data packet…see par. 658.

Doyon et al (Pub. No. US 2018/0270066); “Secure Enrolment of Security Device for Communication with Security Server”;
-Teaches transmission of security data…may be signed with the corresponding private key making verification of the transmission’s signature sufficient to establish that the security device is authenticated…see par. 97.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499